NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 SUSANA PLANCARTE-DE PADILLA                      No.    14-72416

                   Petitioner,                    Agency No. A074-575-062

   v.

 LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Susana Plancarte-De Padilla, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) order denying her motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen and review de novo questions

of law. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Plancarte-De Padilla’s

motion to reopen as untimely, where it was filed 14 years after her final order of

removal, see 8 C.F.R. § 1003.23 (b)(1), and Plancarte-De Padilla failed to establish

the due diligence required for equitable tolling of the filing deadline, see Avagyan,

646 F.3d at 679 (equitable tolling is available to an alien who is prevented from

timely filing a motion to reopen due to deception, fraud, or error, as long as

petitioner exercises due diligence in discovering such circumstances).

      Plancarte-De Padilla’s contention that the BIA failed to apply the doctrine of

equitable tolling is not supported by the record.

      To the extent Plancarte-De Padilla is challenging the IJ’s sua sponte

determination, we lack jurisdiction to review this unexhausted contention. See

Tijani v. Holder, 628 F.3d 107, 7081 (9th Cir. 2010) (“We lack jurisdiction to

review legal claims not presented in an alien’s administrative proceedings before

the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.

                                          2                                      14-72416